                      Case 2:18-cr-00125-JCM-GWF Document 35 Filed 05/08/20 Page 1 of 3



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-125 JCM (GWF)
                 8                                          Plaintiff(s),                  ORDER
                 9           v.
               10     JUSTIN FRANKS,
               11                                         Defendant(s).
               12
               13            Presently before the court is Justin Franks’s (“defendant”) motion for recommendation to
               14     the Bureau of Prisons (“BOP”).       (ECF No. 33).      The government filed a notice of non-
               15     opposition. (ECF No. 34).
               16     I.     Background
               17            Defendant was indicted for being a felon in possession of a firearm, theft from a federal
               18     firearms licensee, and possession of a stolen firearm. (ECF No. 5). Defendant pleaded guilty to
               19     all three counts and was sentenced to 51 months’ incarceration per count, each to run
               20     concurrently to one another. (ECF Nos. 28; 31; 32). Defendant is nearing the end of his
               21     incarceration, and he will be eligible for release to a reentry placement on August 21, 2020.
               22     (ECF No. 33 at 1). Defendant now requests that this court recommend he be released to the
               23     reentry placement as soon as he is eligible. Id.
               24     II.    Legal Standard
               25            A federal defendant who has been convicted and sentenced to a term of imprisonment is
               26     committed to the custody of the BOP. 18 U.S.C. § 3621(a). The BOP “shall designate the place
               27     of the prisoner’s imprisonment.” 18 U.S.C. § 3621(b); see United States v. Ceballos, 671 F.3d
               28

James C. Mahan
U.S. District Judge
                      Case 2:18-cr-00125-JCM-GWF Document 35 Filed 05/08/20 Page 2 of 3



                1     852, 855 (9th Cir. 2011) (recognizing that the BOP “has the statutory authority to choose the
                2     locations where prisoners serve their sentence”).
                3            Pursuant to 18 U.S.C. §§ 3621(b) and 3624(c), the BOP has discretion to place an inmate
                4     in a residential reentry center (“RRC”) and/or home confinement. See Sacora v. Thomas, 628
                5     F.3d 1059, 1061–62 (9th Cir. 2010) (recognizing that these two “statutory provisions govern the
                6     BOP’s authority to place inmates in its custody in RRCs”). Section 3621(b) authorizes the BOP
                7     to “designate the place of the prisoner’s imprisonment” upon consideration of, in pertinent part,
                8     “any statement by the court that imposed the sentence concerning the purposes for which the
                9     sentence to imprisonment was determined to be warranted; or recommending a type of penal or
              10      correctional facility as appropriate.” 18 U.S.C. §§ 3621(b)(4)(A)–(B).
              11             Section 3624(c)(1), as amended by the Second Chance Act (“SCA”), states that the BOP
              12      “shall, to the extent practicable, ensure that a prisoner serving a term of imprisonment spends a
              13      portion of the final months of that term … under conditions that will afford that prisoner a
              14      reasonable opportunity to adjust to and prepare for the reentry of that prisoner into the
              15      community.” 18 U.S.C. § 3624(c)(1). An appropriate placement may include an RRC or home
              16      confinement. 18 U.S.C. § 3624(c)(1)–(2). The SCA also requires the BOP to issue regulations
              17      designed to ensure that RRC placements are (1) “conducted in a manner consistent with section
              18      3621(b),” (2) “determined on an individual basis,” and (3) “of sufficient duration to provide the
              19      greatest likelihood of successful reintegration into the community.” 18 U.S.C. § 3624(c)(6).
              20      III.   Discussion
              21             In Ceballos, the Ninth Circuit held that a litigant cannot appeal a non-binding judicial
              22      recommendation because it is not part of the sentence. 671 F.3d at 856. The Ninth Circuit also
              23      suggested, in dicta, that “this holding does not deprive district courts of the authority to make (or
              24      not make) non-binding recommendations to the Bureau of Prisons at any time—including but not
              25      limited to—during the sentencing colloquy.” Id., n.2. Accordingly, the court finds that it has the
              26      discretion to issue, or not issue, a post-judgment recommendation, and that such a
              27      recommendation does not violate the limitations set forth in 18 U.S.C. § 3582 and Federal Rules
              28      of Criminal Procedure 35 and 36.

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:18-cr-00125-JCM-GWF Document 35 Filed 05/08/20 Page 3 of 3



                1            Defendant represents that release to a reentry placement is appropriate in his case because
                2     his criminal history—including the underlying offense—was motivated by addiction, but he has
                3     been sober for over two years. (ECF No. 33 at 4). Defendant has also garnered no write-ups or
                4     incident reports, has taken advantage of available programming, and works for Unicor as a
                5     fabricator and welder. Id. at 4–5. Defendant “is grateful for the opportunity to learn to weld
                6     while in prison and eager to work in that field upon his release and to support his family.” Id. at
                7     5. Finally, defendant notes the ongoing COVID-19 pandemic as further reason that release from
                8     incarceration is warranted. Id. at 4.
                9            Importantly, defendant indicates that his “caseworker recently informed him that he has
              10      been approved for six of months of reentry placement, but that he would likely be given the
              11      maximum term of 12 months with a recommendation from the sentencing judge.” Id. at 5.
              12             The court thus grants defendant’s motion and recommends that he be released to a reentry
              13      placement as soon as he is eligible. The court further recommends that he be released for the
              14      maximum term of 12 months. To be sure, the court makes this recommendation not because of
              15      the ongoing pandemic, but because of the great strides defendant appears to have made while
              16      incarcerated.
              17             The court commends defendant’s sobriety and good conduct. His conduct has earned
              18      him this recommendation. The court admonishes him not to squander this opportunity.
              19      IV.    Conclusion
              20             Accordingly,
              21             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Franks’ motion for
              22      judicial recommendation (ECF No. 33) be, and the same hereby is, GRANTED.
              23             IT IS HEREBY RECOMMENDED that Franks be considered for placement at a reentry
              24      placement for the maximum term of 12 months as soon as he is eligible.
              25             DATED May 8, 2020.
              26                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              27
              28

James C. Mahan
U.S. District Judge                                                  -3-
